DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephens (US 5064245).  Regarding claim 1, Stephens teaches a cushion (10b) including: a pillow portion (19a); an elongate trunk portion (16); and a scarf (20 or 21 or 28 or 29); wherein said pillow portion (19a) has a front side (side with 21) and a rear side (side with 20) and defines a support surface on said front side so as to support a head of a user (surface from which 21 emanates from); wherein the trunk portion (16) extends away from said pillow portion (see Figure 8) and has a terminal end (bottom of 16) distal to the said pillow portion, and wherein said scarf (20 or 21 or 28 or 29) is attached to said pillow portion or the trunk portion or both at a first end portion of said scarf (see Figure 8) and is engagable with the trunk .

Regarding claim 2, Stephens teaches wherein said scarf (20) extends from the rear side of the pillow portion (19a – see Figure 8).

Regarding claim 3, Stephens teaches wherein said scarf (20) is attached to the pillow portion and/or the trunk portion at a point corresponding to a substantial midpoint of the pillow portion in a direction of a longitudinal axis of the pillow portion (see Figure 8).

Regarding claim 4, Stephens teaches wherein said scarf (20 or 21) is attached to the pillow portion and/or the trunk portion along a line of attachment that extends in a direction generally transverse to a direction of a longitudinal axis of the pillow portion (see Figure 8).

Regarding claim 5, Stephens teaches an attachment means (22) for the scarf (20 or 21) to the trunk portion at a portion of the scarf that is spaced from the first end portion of the scarf (first end portion is directly attached to 19a and attachment means is on the opposite end).  The examiner also notes that the italicized language is intended use and only requires the prior art to be capable of performing the function and items 22 are capable of attaching to the trunk.

Regarding claim 12, Stephens teaches wherein the trunk portion (16) is configured so that it is usable to contact the underside of the chin of a user whose head is being supported by the pillow portion.  The examiner also notes that the italicized language is intended use and only requires the prior art to be capable of performing the function; item 16 can be folded in such a way to contact a user’s chin.

Regarding claim 13, Stephens teaches wherein the pillow portion (19a) projects from the trunk portion transversely to the elongation of the trunk portion from two opposite sides of the trunk portion (see Figure 8).

Regarding claim 14, Stephens teaches wherein the cushion is substantially symmetrical, so that the pillow portion is usable to support the head of a user from either side of the head of the user (see Figure 8).

Regarding claim 15, Stephens teaches wherein the cushion is substantially symmetrical about a plane bisecting the pillow portion (see Figure 8).

Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R WENDELL/Primary Examiner, Art Unit 3636